Citation Nr: 1404137	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1988 and from December 1990 to May 1991.  He served in the Southwest Asia theater of operations during his second tour of active duty.  The Veteran also served in the U.S. Marine Reserve between his two tours of active duty, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA), and was discharged from the Reserve in approximately May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his July 2010 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing be held at the RO.  In August 2013 correspondence, the RO notified the Veteran that his Board hearing was scheduled for a date in September 2013.  The Veteran cancelled this hearing.  As the Veteran has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012).  

The following determination is based on review of the Veteran's paper claims file in addition to his electronic Virtual VA "eFolder" and VBMS file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

VA's duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes that the RO denied the Veteran's claim without benefit of a VA examination and medical opinion, apparently because service treatment records did not show treatment for, or diagnosis of, sleep apnea.  However, the Board notes that service treatment records do indicate the Veteran apparently had sleeping difficulties near the time he was on active duty.  On a September 1990 report of medical history the Veteran completed before entering his second period of active duty, he reported at least one episode of sleep walking during high school.  On his March 1992 report of medical history, completed near the time of his discharge from Reserve duty 10 months after separation from his last period of active duty, the Veteran checked the "yes" box when asked whether he ever had frequent trouble sleeping.  

The Board also notes that post-service a 1995 Persian Gulf registry examination indicated that the Veteran's chronic fatigue started in January 1995, less than 4 years after his separation from his last period of active duty.  In a signed statement dated in November 1997, his mother stated that the Veteran still had intermittent sleep problems.  A March 1998 VA medical record revealed that the Veteran had constant fatigue and felt sleepy.  An April 1998 private medical record noted the Veteran's sleeplessness.  A July 1999 VA medical record noted a sleep study that found no sleep related breathing disorders.  August 2003 VA treatment records clearly indicated that sleep disturbance symptoms were related to the Veteran's PTSD.  A June 2007 private medical record noted that the Veteran was sleeping poorly.  

According to July 2007 VA treatment records, the Veteran underwent a sleep study at VA and was then diagnosed with obstructive sleep apnea.  An August 2007 private medical record noted the positive sleep study and that he was now using a CPAP machine.  

In his July 2009 and March 2013 statements the Veteran claimed that his sleep apnea was due to his service-connected PTSD.  The Board also notes that the Veteran is service connected for an undiagnosed Persian Gulf War illness manifested by fatigue, muscle and joint pain, headaches and memory loss.  The RO denied secondary service connection by differentiating the basis for sleep disturbance complaints related to PTSD and to sleep apnea without citing to a medical treatise or medical opinion.  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2013).  

The considerations described above require a remand for further investigation by medical professionals, as requested by the service representative, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Therefore, since a VA medical opinion has not been provided regarding either direct or secondary service connection for the Veteran's sleep apnea claim, on remand an opinion is needed on whether the Veteran's currently diagnosed sleep apnea is related to one of his two periods of active service or was caused by or aggravated by one of his service-connected disabilities, including PTSD and a Persian Gulf War undiagnosed illness.  

Records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, any VA medical records pertaining to treatment of the Veteran's sleep apnea disability should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any sleep apnea disorder and whose records are not found within the paper or electronic claims files.  Of particular interest are any current records of evaluation and/or treatment of sleep apnea from the Seattle and Walla Walla VA Medical Centers.  All identified records should be obtained.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of any sleep apnea disorder.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's relevant lay statements regarding the history of this claimed disability as well as review the paper and electronic claims files.  This review must be noted in the report.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any sleep apnea disability is related to one of the Veteran's two periods of active service from August 1987 to March 1988 or from December 1990 to May 1991.  

If not, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any sleep apnea disability was proximately caused by or due to either service-connected PTSD or to service-connected undiagnosed Persian Gulf War illness manifested by fatigue, muscle and joint pain, headaches and memory loss.  

If not, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any sleep apnea disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by either the service-connected PTSD or the service-connected undiagnosed Persian Gulf War illness manifested by fatigue, muscle and joint pain, headaches and memory loss.  

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, and if necessary, cite to specific evidence in the file.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

